Lumpkin, J.
McDonald brought an equitable petition against Mrs. Head, seeking to enjoin a proceeding by her to sell certain land under a judgment obtained by her against him for an unpaid balance of the purchase-money. He alleged, that the defendant had leased certain portions of the property sold to him to other persons, with the privilege on their part of purchasing such portions at as high a price as others would give therefor; that he took a bond for title from her, and entered into an agreement with her to carry out her contracts with such persons; that afterward he made bonds for title to them, collected sums of money from them, and paid over the amounts collected to his vendor; and that he was insolvent and unable to respond in damages for a breach of his bonds. The defendant denied that she had received any payments made by the holders of the original options. The holders of the options *457sought to intervene. Their interventions were dismissed, but they did not except. The injunction was denied, and the plaintiff excepted.
1. The plaintiff did not make the holders of the options from his vendor parties defendant to his action, or show that he was entitled to any relief against them, or pray any such relief. They did not except to the striking of their interventions, and it did not furnish any ground of exception by the plaintiff. Gammage v. Powell, 101 Ga. 540 (28 S. E. 969).
2. The evidence was in conflict as to material issues in the case. Under it, there was no error in refusing to grant the injunction.

Judgment affirmed.

All the Justices concur, except Pish, C. J., absent.